MEMORANDUM OPINION
                                       No. 04-11-00769-CV

                                    Ronald Dwayne WALKER,
                                            Appellant

                                                  v.

                                         Ben G. MARIN,
                                            Appellee

                     From the County Court at Law No. 2, Bexar County, Texas
                                     Trial Court No. 372125
                          Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 25, 2012

DISMISSED

           Appellant, Ronald Dwayne Walker, appealed the trial court’s judgment in Cause Number

372125. Appellant’s brief was originally due December 23, 2011. We granted appellant an

extension until January 23, 2012 to file his brief. Because appellant failed to file his brief we

ordered appellant to file, on or before March 16, 2012, his appellant’s brief and a written

response reasonably explaining his failure to timely file the brief. We advised appellant that if he

failed to file a brief and the written response by the date ordered, we would dismiss the appeal
                                                                                     04-11-00769-CV


for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (court may

dismiss appeal because appellant has failed to comply with a court order within the time

provided). Appellant has not filed a brief or the written response ordered by the court.

       We therefore order this appeal dismissed. We further order that appellee recover his costs

in this appeal from appellant.



                                                      PER CURIAM




                                                -2-